Citation Nr: 0026282	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-10 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for multiple 
sclerosis, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



REMAND

The veteran apparently had active service from February 1977 
to May 1985 and from December 1986 to September 1992.

This appeal arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), St. 
Louis, Missouri, which continued a 30 percent disability 
evaluation for the veteran's multiple sclerosis.

The current record includes two VA neurologic examinations as 
well as VA outpatient treatment records.  The reports of 
examination, conducted by the same examiner in February 1998 
and May 1999, reflect that on the earlier examination the 
examiner found that all of the veteran's objective tests were 
essentially within normal limits and that, with respect to 
the veteran's history of temporary blindness and memory 
problems, there were no significant problems on examination.

The VA outpatient treatment records show that when the 
veteran was seen in the neurology clinic in February 1999 the 
diagnostic impression was that the veteran appeared to be 
experiencing fairly advanced multiple sclerosis, appeared to 
be developing increasing incapacity with exacerbations with 
less recovery now with remissions and appeared to be 
developing a lot of memory loss.  In the May 1999 report of 
examination the examiner reports that, while the veteran 
stated that her symptoms were getting worse, on current 
examination there was no significant change from her February 
1998 evaluation.

Having reviewed the record, Board of Veterans' Appeals 
(Board) finds that the findings made on the latter VA 
examination appear to be inconsistent with those made when 
the veteran was seen on an outpatient basis several months 
earlier.  Accordingly, the case will be remanded to the RO 
for the following action:

1.  The RO should request copies of all 
of the veteran's VA outpatient treatment 
records dated subsequent to February 1998 
which are not already of record.  All 
documents obtained should be associated 
with the veteran's claims file.

2.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
examination to be conducted by a Board of 
two physicians, a specialist in neurology 
and a specialist in physical medicine, 
neither of whom has previously examined 
the veteran.  The examination is for the 
express purpose of identifying, and 
evaluating the severity of, the current 
residuals of the veteran's multiple 
sclerosis.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.

The claims file, including a copy of this 
REMAND, should be made available to the 
examiners before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether such reviews of the claims file 
were made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of her failure to report for 
the examination in order that she may 
make an informed decision regarding her 
participation in said examination. 

3.  After undertaking the requested 
development as well as all other actions 
deemed appropriate, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for multiple 
sclerosis.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran and her representative 
should be provided with a supplemental statement of the case 
and given the appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this REMAND is to secure clarifying evidence.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate determination warranted in this case.  No action is 
required by the veteran until she is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


